                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                     NO: 7:19-CR-139-FL-7

UNITED STATES OF AMERICA                      )
                                              )
V.                                            )              ORDER
                                              )
ERNIE JAMES,                                  )
                                              )
                       Defendant.             )

       This matter is before the court with regard to Defendant's liberty status pending

sentencing. At Defendant's arraignment, held February 18, 2020, following his plea of guilty

pursuant to a plea agreement to offenses arising under 18 U.S.C. §§ 841(a)(l) and 846, the

parties addressed the issue of detention pursuant to the provisions of 18 U.S.C. § 3143(a). The

matter was continued until February 27, 2020, at which time the court heard argument from

counsel.

       After hearing argument from counsel and after consideration of Defendant's release status

report, the court finds that: (1) exceptions to mandatory detention under 18 U.S.C. §

3143(a)(2)(A)(i) & (ii) do not apply, and (2) Defendant has failed to show by clear and

convincing evidence that he is not likely to flee or pose a danger to the safety of any other person

or the community. 18 U.S.C. § 3143(a)(2)(B). Finally, Defendant has otherwise failed to clearly

show that there are exceptional reasons his detention is not appropriate under 18 U.S.C. §

3145(c).

       Accordingly, Defendant is COMMITTED to the custody of the Attorney General for

confinement in a corrections facility separate, to the extent practicable, from persons awaiting or

serving sentences or being held in custody pending appeal. Defendant shall be afforded
reasonable opportunity for private consultation with counsel. On order of a court of the United

States or on request of an attorney for the government, Defendant shall be delivered to a United

States Marshals for the purpose of an appearance in connection with a court proceeding.

       So ordered, the 12th day of March 2020.




                                                 2
